Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-799
                        Lower Tribunal No. 18-8056
                           ________________


                           Karen Haas, et al.,
                                 Appellants,

                                     vs.

            Allegheny Casualty Company, etc., et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Dutton Law Group PA, and Sheridan K. Weissenborn; Law Offices of
Karen J. Haas, and Karen J. Haas; Law Offices of Mark A. Dienstag, and
Mark A. Dienstag, for appellants.

     Buchanan Ingersoll & Rooney PC, and Jennifer Olmedo-Rodriguez,
Sandra Ramirez and Chance Lyman (Tampa), for appellee Allegheny
Casualty Company.


Before HENDON, GORDO and BOKOR, JJ.
PER CURIAM.

Affirmed.




              2